Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed May 13, 2022, has been fully considered and entered.  Accordingly, Claims 1-21 are pending in this application.  Claim 20 has been cancelled.  Claim 21 is new.  Claims 1-5 and 7-19 have been amended.  Claims 1, 11, and 16 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-14, and 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena (PG Pub. No. 2022/0124411 A1), and further in view of Nivala (PG Pub. No. 2017/0220605 A1).
Regarding Claim 1, Saxena discloses a method for data processing, comprising:
receiving, at a first data management system, an identifier for at least one content item (see Saxena, paragraph [0032], where in one or more embodiments, the networking system receives a user-generated digital content item);
wherein the content object is ingestible by a machine learning model configured to identify relationships between data objects of a second management system that is different from the first data management system (see Saxena, paragraph [0031], where one or more embodiments described herein include a networking system (e.g., social networking system) that provides a user experience in which users of the networking system can interact with user-generated digital content (e.g., digital content generated or otherwise provided by users of the networking system) to select and receive information associated with one or more products (e.g., goods and/or services) shown within the user-generated digital content; see also paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model [it is the position of the Examiner that the ‘product catalog’ constitutes a second management system that is different from the first data management system]);
transmitting, using an application programming interface, the content object to the machine learning model supported by the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
receiving, from the second data management system, an indication of two or more data objects of the second data management system that correspond to the at least one content item, wherein the two or more content objects are identified by the machine learning model of the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated).
Saxena does not disclose generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item.  Nivala discloses generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Nivala for the benefit of associating content item metadata with a content item (see Nivala, Abstract). 
Regarding Claim 2, Saxena in view of Nivala discloses the method of Claim 1, further comprising:
receiving, from the second data management system, confidence scores for the two or more data objects or confidence scores for categories associated with the two or more data objects (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
filtering the two or more data objects or the associated categories based at least in part on the confidence scores (see Saxena, paragraph [0012], where based on determined confidence scores, the described systems and methods associate user-generated digital content items with products from the catalog).
Regarding Claim 3, Saxena in view of Nivala discloses the method of Claim 1, further comprising:
receiving, from a user of the first data management system, a selection of at least one data object from the two or more data objects of the second data management system or a selection of one or more categories associated with the at least one data object (see Saxena, paragraph [0012], where the described systems and methods further provide a graphical user interface including an immersive view of a particular product (e.g., a user-selected product)); and
linking the at least one data object to the at least one content item based at least in part on the selection (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified. The systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores; see also paragraph [0157], where the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received; for example, where a user, merchant, or other entity overrides an association).
Regarding Claim 4, Saxena in view of Nivala discloses the method of Claim 3, further comprising distributing the at least one content item and an identifier for the at least one data object to a plurality of client devices associated with the first data management system (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified; the systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores).
Regarding Claim 6, Saxena in view of Nivala discloses the method of Claim 1, wherein the at least one content item comprises an image, a body of text, a product, a product description, a video, an advertisement, or a combination thereof (see Saxena, paragraph [0047], where, as used herein, a “digital content item” or “digital content” refers to a defined portion of digital data (e.g., a data file) including, but not limited to, digital images, digital video files, and/or folders that include one or more digital content items). 
Regarding Claim 10, Saxena in view of Nivala discloses the method of Claim 1, wherein the first data management system is associated with a content management system (see Saxena, paragraph [0154], where Fig. 6 illustrates an example computing device 600 including a networking system 104 implemented thereon; as further shown, the networking system 104 includes a content matching manager 602).
Regarding Claim 11, Saxena discloses an apparatus for data processing, comprising:
a processor (see Saxena, Fig. 10 for processor 1002);
memory coupled with the processor (see Saxena, Fig. 10, for memory 1004); and
instructions stored in the memory and executable by the processor (see Saxena, paragraph [0201], where processor 1002 includes hardware for executing instructions) to cause the apparatus to:
receive, at a first data management system, an identifier for at least one content item (see Saxena, paragraph [0032], where in one or more embodiments, the networking system receives a user-generated digital content item);
wherein the content object is ingestible by a machine learning model configured to identify relationships between data objects of a second management system that is different from the first data management system (see Saxena, paragraph [0031], where one or more embodiments described herein include a networking system (e.g., social networking system) that provides a user experience in which users of the networking system can interact with user-generated digital content (e.g., digital content generated or otherwise provided by users of the networking system) to select and receive information associated with one or more products (e.g., goods and/or services) shown within the user-generated digital content; see also paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model [it is the position of the Examiner that the ‘product catalog’ constitutes a second management system that is different from the first data management system]);
transmit, using an application programming interface, the content object to the machine learning model supported by the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
receive, from the second data management system, an indication of two or more data objects of the second data management system that correspond to the at least one content item, wherein the two or more content objects are identified by the machine learning model of the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated).
Saxena does not disclose generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item.  Nivala discloses generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Nivala for the benefit of associating content item metadata with a content item (see Nivala, Abstract).
Regarding Claim 12, Saxena in view of Nivala discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
receiving, from the second data management system, confidence scores for the two or more data objects or confidence scores for categories associated with the two or more data objects (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
filtering the two or more data objects or the associated categories based at least in part on the confidence scores (see Saxena, paragraph [0012], where based on determined confidence scores, the described systems and methods associate user-generated digital content items with products from the catalog).
Regarding Claim 13, Saxena in view of Nivala discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
receiving, from a user of the first data management system, a selection of at least one data object from the two or more data objects of the second data management system or a selection of one or more categories associated with the at least one data object (see Saxena, paragraph [0012], where the described systems and methods further provide a graphical user interface including an immersive view of a particular product (e.g., a user-selected product)); and
linking the at least one data object to the at least one content item based at least in part on the selection (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified. The systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores; see also paragraph [0157], where the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received; for example, where a user, merchant, or other entity overrides an association).
Regarding Claim 14, Saxena in view of Nivala discloses the apparatus of Claim 13, wherein the instructions are further executable by the processor to cause the apparatus to distribute the at least one content item and an identifier for the at least one data object to a plurality of client devices associated with the first data management system (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified; the systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores).
Regarding Claim 16, Saxena discloses a non-transitory computer-readable medium storing code for data processing, the code comprising instructions executable by a processor to:
receive, at a first data management system, an identifier for at least one content item (see Saxena, paragraph [0032], where in one or more embodiments, the networking system receives a user-generated digital content item);
wherein the content object is ingestible by a machine learning model configured to identify relationships between data objects of a second management system that is different from the first data management system (see Saxena, paragraph [0031], where one or more embodiments described herein include a networking system (e.g., social networking system) that provides a user experience in which users of the networking system can interact with user-generated digital content (e.g., digital content generated or otherwise provided by users of the networking system) to select and receive information associated with one or more products (e.g., goods and/or services) shown within the user-generated digital content; see also paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model [it is the position of the Examiner that the ‘product catalog’ constitutes a second management system that is different from the first data management system]);
transmit, using an application programming interface, the content object to the machine learning model supported by the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
receive, from the second data management system, an indication of two or more data objects of the second data management system that correspond to the at least one content item, wherein the two or more content objects are identified by the machine learning model of the second data management system (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated).
Saxena does not disclose generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item.  Nivala discloses generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the at least one content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Nivala for the benefit of associating content item metadata with a content item (see Nivala, Abstract).
Regarding Claim 17, Saxena in view of Nivala discloses the non-transitory computer-readable medium of Claim 16, wherein the instructions are further executable to:
receiving, from the second data management system, confidence scores for the two or more data objects or confidence scores for categories associated with the two or more data objects (see Saxena, paragraph [0155], [0156], where the content ranking manager 602 analyzes a plurality of factors (e.g., signals), associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item … in one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model; see also paragraph [0031], where a plurality of products is contemplated); and
filtering the two or more data objects or the associated categories based at least in part on the confidence scores (see Saxena, paragraph [0012], where based on determined confidence scores, the described systems and methods associate user-generated digital content items with products from the catalog).
Regarding Claim 18, Saxena in view of Nivala discloses the non-transitory computer-readable medium of Claim 16, wherein the instructions are further executable to:
receiving, from a user of the first data management system, a selection of at least one data object from the two or more data objects of the second data management system or a selection of one or more categories associated with the at least one data object (see Saxena, paragraph [0012], where the described systems and methods further provide a graphical user interface including an immersive view of a particular product (e.g., a user-selected product)); and
linking the at least one data object to the at least one content item based at least in part on the selection (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified. The systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores; see also paragraph [0157], where the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received; for example, where a user, merchant, or other entity overrides an association).
Regarding Claim 19, Saxena in view of Nivala discloses the non-transitory computer-readable medium of Claim 18, wherein the instructions are further executable to distribute the at least one content item and an identifier for the at least one data object to a plurality of client devices associated with the first data management system (see Saxena, paragraph [0013], where systems and methods described herein involve determining compatibility scores between the user and a plurality of user-generated digital content items in which the selected product has been identified; the systems and methods further include identifying user-generated digital content items from the plurality of user-generated digital content items based on the compatibility scores and further presenting the identified user-generated digital content items in accordance with the compatibility scores).
Regarding Claim 21, Saxena in view of Nivala discloses the method of Claim 1, further comprising identifying, at the second data management system, the two or more data objects based at least in part on using the machine learning model to perform a combination of natural language processing (NLP) operations, vectorization procedures, and word embedding processes on the content object) (see Saxena, paragraph [0095], where networking system 104 utilizes natural language processing, or other text-parsing techniques to determine that the comments 310 a-f reference a shirt shown within the user-generated digital content item 308, a merchant or store associated with the shirt, a brand associated with the shirt, and a price).
Claims 5, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena and Nivala as applied to Claims 1-4, 6, 10-14, 16-19, and 21 above, and further in view of Rajaram (PG Pub. No. 2018/0218399 A1).
Regarding Claim 5, Saxena in view of Nivala discloses the method of Claim 4, further comprising:
Saxena does not disclose receiving an indication that at least one client device of the plurality of client devices interacted with the identifier for the at least one data object linked to the at least one content item.  Rajaram discloses receiving an indication that at least one client device of the plurality of client devices interacted with the identifier for the at least one data object linked to the at least one content item (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 8, Saxena in view of Nivala discloses the method of Claim 1, wherein:
Saxena does not disclose the two or more data objects comprise a plurality of attributes associated with product characteristics.  Rajaram discloses the two or more data objects comprise a plurality of attributes associated with product characteristics (see Rajaram, paragraph [0007], where a third party system provides the online system with a catalog including product identifiers used by the third party system for various products; the catalog includes characteristics associated with different products by the third party system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 9, Saxena in view of Nivala discloses the method of Claim 1, further comprising:
Saxena does not disclose:
receiving, at the first data management system, an indication of an updated version of the at least one content item; and
receiving, from the second data management system, an identifier for at least one data object that corresponds to the updated version of the at least one content item.
Rajaram discloses:
receiving, at the first data management system, an indication of an updated version of the at least one content item (see Rajaram, paragraph [0049], where the content selection module 230 generates a version of the content item having a creative describing a selected candidate product; for example, the content selection module generates version of the content item for each of the candidate products; as an example, each version of the content item includes an image and a name of a different candidate product in its corresponding creative; however, in other embodiments, versions of the content item include any suitable information describing a candidate product); and
receiving, from the second data management system, an identifier for at least one data object that corresponds to the updated version of the at least one content item (see Rajaram, paragraph [0049], where the content selection module 230 generates a version of the content item having a creative describing a selected candidate product; for example, the content selection module generates version of the content item for each of the candidate products; as an example, each version of the content item includes an image and a name of a different candidate product in its corresponding creative; however, in other embodiments, versions of the content item include any suitable information describing a candidate product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 15, Saxena in view of Nivala discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
Saxena does not disclose receiving an indication that at least one client device of the plurality of client devices interacted with the identifier for the at least one data object linked to the at least one content item.  Rajaram discloses receiving an indication that at least one client device of the plurality of client devices interacted with the identifier for the at least one data object linked to the at least one content item (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena and Nivala as applied to Claims 1-4, 6, 10-14, 16-19, and 21 above, and further in view of Benedict (PG Pub. No. 2019/0102404 A1).
Regarding Claim 7, Saxena discloses the method of Claim 1, wherein:
Saxena does not disclose the two or more data objects comprise serializable objects.  Benedict discloses the two or more data objects comprise serializable objects (see Benedict, paragraph [0061], where a content item may be serializable, and a serialized transformation of the content item can be included in the instructions transmitted to the ingestion process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Saxena with Benedict for the benefit of transmitting a content item as multiple components (see Benedict, Abstract).
Response to Arguments
Applicant’s Arguments, filed May 15, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161